ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 29, 1965 (177 So.2d 557) affirming the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 18, 1966 (186 So.2d 777) and mandate dated June 3, 1966, now lodged in this court, quashed this court’s judgment and remanded the cause to the chancellor for entry of orders consistent with the said opinion and judgment of the Supreme Court of Florida ;
Now, therefore, it is ordered that the mandate of this court issued on August 23, 1965 is withdrawn, the opinion and judgment filed on June 29, 1965 is vacated, the, said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the chancellor for entry of orders consistent with the said opinion and j'udgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).